UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

TOWAKI KOMATSU,

                                    Plaintiff,                     ORDER

                 -v.-
                                                                   18 Civ. 3 98 (LGS) (GWG)

THE CITY OF NEW YORK, et al.,

                                Defendants.
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRAT JUDGE

       With regard to defendants' letter of November 20, 2019 (Doc et# 275), and plaintiffs
response dated December 5, 2019 (Docket# 284), the Court rules as Hows.

1.      The Court denies the defendants' motion to stay Monell disco ery at this time. Whether
        an official policy regarding plaintiffs treatment was the impet s behind the April 27,
        201 7, incident may bear upon the claims against the individua defendants as well. That
        being said, appropriate Monell discovery certainly does not in lude all aspects of any
        individual incidents. It instead must relate to the question of hether there was an
        official policy that caused plaintiffs alleged injury. The Cou makes no ruling at this
        time whether it will be appropriate to bifurcate this case for p rposes of trial.

2.      With respect to defendants' request to deny discovery as to "u elated matters," the
        Court agrees that discovery must be relevant to the claims that have survived the motion
        to dismiss and only to those claims. Also, discovery requests ust be not only relevant
        to the surviving claims but also proportional to the needs of th case. See Fed. R. Civ. P.
        26(b)(1 ). If a document request or series of requests do not m et these criteria, the
        Federal Rules permit the defendants to object to the requests. See Fed. R. Civ. P.
        34(b)(2)(C). Once objection is made, it will then be plaintiff responsibility to
        determine whether he has a basis to seek relief with respect to any request that has been
        objected to. As to any discovery disputes, the parties must fol ow paragraph 2.A of the
        Court's Individual Practices and comply with the Court's Ord r of October 31, 2019
        (Docket # 261 ).

3.       The Court notes that plaintiffs response suggests that it woul be appropriate to have the
         meet-and-confer required by paragraph 2.A of the Court's Ind vidual Practices take place
         in public. That is not the case. It may take place only by telephone or in the office of an
         attorney. If the parties cannot agree on a location, it shall take place by telephone. To
       not inhibit the free flow of communication, neither side may make an audio recording of
       any telephone conference between the parties without all participants' written
       perm1ss10n.

        With regard to plaintiffs letter of December 16, 2019 (Docket# 293), the Court does not
give legal advice. The Court's Pro Se Intake Unit has prepared a document called "Discovery
Guide for Pro Se Litigants" which is available on the Court's website. In addition, the New
York Legal Assistance Group ((212) 659-6190), located at Room LL22 40 Centre Street New
York, NY 10007, may be able to offer assistance.

         Finally, the Court notes that a number of plaintiffs submissions, such as the December
16, 2019, letter, state that the plaintiff is "order[ing]" the Court to take a particular action or
actions. Litigants before the Court do not have the power to issue an order and thus do not have
the power to "order" the Court to take an action. In the future, the Court will not act on any
letter that contains an "order" from a party.

Dated: New York, New York
       December 18, 2019

                                                      SO ORDERED:




Copy sent to:

Towaki Komatsu
802 Fairmount Place, Apt. 4B
Bronx, New York 10460

Counsel by ECF




                                                 2
